518 So. 2d 457 (1988)
Sandra BAKER, Petitioner,
v.
STATE of Florida, Respondent.
No. 87-2232.
District Court of Appeal of Florida, Fifth District.
January 14, 1988.
*458 Mark E. NeJame of NeJame & Hyman, P.A., Orlando, for petitioner.
No Appearance for respondent.
DAUKSCH, Judge.
This matter is before the court to have issued a writ of certiorari to the circuit court to review its opinion reversing a county court order dismissing a criminal information.
This court will not exercise certiorari jurisdiction to review an order denying a motion to dismiss or a circuit court opinion reversing an order granting a motion to dismiss, both of which amount to the same thing. An adequate remedy by appeal, if conviction ensues, is available. See Rule 9.140(b) and (c), Fla.R.App.P.; Martin-Johnson, Inc. v. Savage, 509 So. 2d 1097 (Fla. 1987); Combs v. State, 436 So. 2d 93 (Fla. 1983); State v. Soto, 444 So. 2d 1151 (Fla. 5th DCA 1984).
Certiorari denied.
UPCHURCH, C.J., and ORFINGER, J., concur.